Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, Serial No. 16/811,394 (the ‘394 application) of Serial No. 15/543,941, now U.S. Patent 9,908,870 (the ‘870 patent) which issued with claims 1-11 on March 6, 2018.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains claims 1-20 directed to a crystalline form A of a compound of Formula 1 and a method of preparing a crystalline form A of a compound of Formula 1.  Claims 1, 4 and 12 are representative:
1.  (Original) A crystalline form A of a compound represented by the following Formula I having an X-ray powder diffraction pattern with peaks at diffraction angles of 8.1°, 10.0°, 12.6°, 14.9°, 15.6°, 16.5°, 17.2°, 19.6°, 23.1°, 24.2°, 28.1°, 30.2°, and 31.6° (2θ±0.2°):

    PNG
    media_image1.png
    232
    208
    media_image1.png
    Greyscale



4. (Original) A method of preparing a crystalline form A of a compound represented by the following Formula 1, comprising:
	suspending the compound represented by Formula 1 in any random form in a solvent selected from the group consisting of acetonitrile, C1-4 alkylacetate, C1-4 dichloroalkane, chloroform, tetrahydrofuran, toluene, di(C1-4 alkyl)ether, (C1-4 alkyl)(C1-4 alkyl)ether, C1-4 alkyl ether, water and a mixture thereof;
	subjecting the resulting solution to heat-treatment while stirring for 1 hour to 24 hours;
	and cooling the resulting solution to room temperature followed by ripening crystals while stirring for 1 hour to 48 hours:

    PNG
    media_image1.png
    232
    208
    media_image1.png
    Greyscale



12. (New, Amended) A crystalline form of a compound represented by the following Formula 1 having an X-ray powder diffraction pattern comprising of at least one peak selected from the group consisting of 8.1°, 10.0°, 12.6°, 14.9°, 15.6°, 16.5°, 17.2°, 19.6°, 23.1°, 24.2°, 28.1°, 30.2°, and 31.6° (2θ±0.2°):

    PNG
    media_image2.png
    243
    229
    media_image2.png
    Greyscale



35 U.S.C. § 251
	The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention.  The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is “an essentially factual inquiry confined to the objective intent manifested by the original patent.”  In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487, 489 (CCPA 1975)).
	MPEP 1412.01 (January 2018) states:
	Examiners should review the reissue application to determine if:

(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied;
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.


[t]he present invention relates to a novel crystalline form of a benzimidazole derivative defined by a particular X-ray powder diffraction pattern, and a preparation method thereof (emphasis added).

Column 1, line 66 to column 2, line 14 of the ‘870 patent specification states
[t]he present inventors have made many efforts to develop a form of compound having long-term storage stability and industrial applicability in order to utilize 4-[((4S)-5,7-difluoro-3,4-dihydro-2H-chromen-4-yl)oxy]-N,N,2-trimethyl-1H-benzimidazole-6-carboxamide (“Formula 1 compound”, hereinafter), which is one of the benzimidazole derivatives known to have an acid pump inhibition activity, for formulation purposes.  As a result, they discovered that the novel crystalline form of the compound having a particular X-ray powder diffraction pattern is hardly changed chemically and/or physically under a long-term photo-stressed condition, has a low hygroscopicity, and has an extremely low static-electricity-inducing capability, and is thus advantageous for formulation, and due to the excellent stability of the crystal form itself, it is very useful for long-term storage of the compound, thereby completing the present invention (emphasis added).

The ‘870 patent specification, and original patent claims 1-11, define “the novel crystalline form of the compound having a particular X-ray powder diffraction pattern” as having peaks at diffraction angles of 8.1°, 10.0°, 12.6°, 14.9°, 15.6°, 16.5°, 17.2°, 19.6°, 23.1°, 24.2°, 28.1°, 30.2°, and 31.6° (2θ±0.2°), i.e., “crystalline form A”.  That is the only novel crystalline form of the compound having a particular X-ray powder diffraction pattern disclosed and claimed in the ‘870 patent.  Consequently, nowhere does the ‘870 patent specification teach a “novel crystalline form of the compound” defined by a single diffraction peak (claims 12 and 13), two diffraction peaks (claim 14), three diffraction peaks (claim 15), four diffraction peaks (claim 16), five diffraction peaks (claims 17-19), or 7 diffraction peaks (claim 20).  To the extent applicant may argue that a lesser number of diffraction peaks (e.g., 1, 2, 3, 4, 5 or 7 as presently claimed in newly added claims 12-20) also define the novel crystalline form of the compound of Formula 1 disclosed in the ‘870 patent, then claims 12-20 must also be limited to the novel 
Further, Brittain (ed)., et al., “Polymorphism in Pharmaceutical Solids,” Drugs and the Pharmaceutical Sciences, Second Edition, Volume 192 states
[f]or identification purposes, it is usually convenient to identify the angles of the 10 most intense scattering peaks in a powder pattern, and to then list the accepted tolerance ranges of these based on the diffractometer used for the determinations.  (Page 334) 

	Thus, claims seeking to “identify” the “novel crystalline form of the compound” by one, two, three, four, five or seven diffraction peeks is contrary to what is conventionally done in the art.

I.	Claims 12-20 are rejected as not being to the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  The nature of the defect(s) in the claims is set forth in the discussion above in this Office action.  

Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.
Applicant’s argument “[e]ven though the crystalline form is defined differently (e.g. by a different selection of x-ray diffraction peaks), the claims as recited herein are directed to the same invention as disclosed in the original patent” (Remarks, page 8) is not persuasive.
To quote Forum US, Inc. v. Flow Valve, LLC 926 F.3d 1346 (Fed. Cir. 2019):
Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362.

It is undisputable that the ‘870 patent specification does not teach a crystalline form of the compound of Formula 1 where the X-ray powder diffraction pattern of the crystalline form is defined by a single diffraction peak (reissue claims 12 and 13), two diffraction peaks (reissue claim 14), three diffraction peaks (reissue claim 15), four diffraction peaks (reissue claim 16), five diffraction peaks (reissue claims 17-19), or 7 diffraction peaks (reissue claim 20).  The ‘870 patent specification and original patent claims only define the novel crystalline form of the compound of Formula 1 as having a particular X-ray powder diffraction pattern having peaks at diffraction angles of 8.1°, 10.0°, 12.6°, 14.9°, 15.6°, 16.5°, 17.2°, 19.6°, 23.1°, 24.2°, 28.1°, 30.2°, and 31.6° (2θ±0.2°).  Nowhere does the ‘870 patent specification “clearly and unequivocally disclose” that the novel crystalline form of the compound of Formula 1 can be defined by only 1, 2, 3, 4, 5 or 7 diffraction pattern peaks.  Nowhere does the ‘870 patent specification teach that such embodiments constitute parts or portions of the invention which were intended to be covered or secured by the original patent.  Thus, claims 12-20 do not comply with the same invention requirements of 35 U.S.C. 251.

Allowable Subject Matter
Claims 1-11 are allowed.
No additional art which teaches or renders obvious the compounds or method of forming said compounds as claimed in the ‘870 patent have been made of record in the ‘394 reissue application.  Accordingly, claims 1-11 are patentable for the reasons as found in the ‘870 patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,908,870 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991         

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991